ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an opinion of the Arizona Supreme Court publicly reprimanding respondent Philip Martin Kleinsmith. In re Kleinsmith, No. PDJ-2012-9019, 2012 WL 5286898, at *1 (Ariz. Mar. 20, 2012) (O’Neil, J., Presiding Disciplinary Judge). The Arizona reprimand was based on respondent’s incompetence in several lawsuits filed on behalf of a client, his failure to appear at hearings in a matter, billing a client for corrective action taken for his failure to appear, his failure to communicate with a client before filing a motion to withdraw as counsel, and his failure to properly supervise his paralegal, which violated Rule 42, Ariz. R. Sup.Ct., specifically ER 1.1, 1.3, 1.4, 1.5, 1.16, 5.3, and 8.4(d).
In his answer to the disciplinary petition, respondent admits the allegations in the petition for disciplinary action and consents to the imposition of reciprocal discipline.
The court has independently reviewed the file and agrees to impose reciprocal discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Philip Martin Kleins-mith is publicly reprimanded.
2. Respondent is placed on unsupervised probation for one year, beginning on the date of the filing of this order, subject to the following conditions:
a. Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall promptly respond to the Director’s correspondence by the due date. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that may come to the Director’s attention. Upon the Director’s request, respondent shall authorize the release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
3. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/-
Alan C. Page Associate Justice